     9:19-cv-02163-RMG        Date Filed 01/27/21   Entry Number 52      Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

Ted D. Ellis and Teresa Ellis,         )
                                       )
              Plaintiffs,              )
                                       )
                      v.               )        C/A No.: 9:19-cv-2163-RMG-MGB
                                       )
Cody C. Kirkman, individually; Amber )
Swinehammer, individually; Lindsey     )       OBJECTION TO DEFENDANTS MOTION
Gibson, individually; Cody C. Kirkman, )             TO EXTEND STAY
Amber Swinehammer, and Lindsey         )
Gibson, as agents/officers of Town of )
Bluffton Police Department; and Town )
Of Bluffton Police Department          )
                                       )
              Defendants.              )
________________________ ________)


       COMES NOW Plaintiffs, Ted and Teresa Ellis, who object to Defendants’ Motion

and request for a stay of this litigation. For the reasons explained below, an extension of

a stay that stops this case from moving forward is not warranted, and Plaintiffs would

suffer great prejudice from such a delay.

       The Bluffton Police Department received a letter notifying them that the FBI was

investigating this incident for criminal violations of Federal Civil Rights statutes

approximately ten (10) months after Plaintiffs filed this action. This investigation was

never intended or meant to be used as a shield by the Defendants against Mr. Ellis and

his wife’s civil case.



DEFENDANTS’ REQUEST FOR A STAY OF THIS CASE SHOULD BE DENIED.
     9:19-cv-02163-RMG        Date Filed 01/27/21     Entry Number 52       Page 2 of 5




       Once again, Plaintiffs’ do not dispute that the individual Defendants Kirkman,

Swinehammer, and Gibson have the right to assert the Fifth Amendment and refuse to

answer questions in this proceeding. These Defendants have had that right from the

moment this incident occurred in 2017. In fact, their Fifth Amendment rights have been

protected even further by the FBI pursuant to Garrity, which requires any statements

made by the officers during their departments internal use of force review be redacted

and not looked at by the investigating agents.

       This court has previously denied such stays in similar matters. As discussed in

the hearing regarding Defendants’ initial request for a 90 day stay, the Reeves v.

Cottageville court considered and balanced several factors in denying the Motion to Stay.

In that case, Defendants were granted an initial 90 day stay. However, their subsequent

request was denied. That case is directly on point for this matter. “Although the Fourth

Circuit has not adopted an explicit set of factors to consider when determining whether to

implement a stay, at least one court within the circuit has applied a five-factor test adopted

by a variety of courts across the country. In Ashworth, the court applied the following

factors when determining whether to grant a motion to stay: (1) the interest of the plaintiffs

in proceeding expeditiously with [the] litigation or any particular aspect of it, and the

potential prejudice to plaintiffs of a delay, (2) the burden which any particular aspect of

the proceedings may impose on defendants; (3) the convenience of the court in the

management of its cases, and the efficient use of judicial resources; (4) the interests of

persons not parties to the civil litigation; and (5) the interest of the public in the pending

civil and criminal litigation. Id. at 530. While a party need not be formally indicted to

exercise the privilege against self-incrimination, the likelihood of a potential forthcoming
        9:19-cv-02163-RMG       Date Filed 01/27/21    Entry Number 52       Page 3 of 5




indictment may affect the court's decision on whether to grant the stay or on the duration

of the stay. See id. at 531; Harbour Town, 411 F. Supp. 2d at 643; Shane Co., 147 F.R.D.

at 101. Additionally, stays generally are not granted before an indictment has issued.” In

the present case, no indictments have been issued against the Defendants.

         Plaintiffs filed this case in August 2019. The FBI did not begin to investigate this

matter until June 2020. These cases have an accelerated statute of limitations, 2 years

as opposed to 3 ostensibly for these cases to be resolved in a timely matter. Yet, this

litigation is being stayed without the benefit of continuing discovery to benefit officers

accused of wrongdoing while Plaintiffs continue to suffer in silence.

         There is no indication that another stay will be enough for the federal government

to decide if they are going to pursue charges. While AUSA Garner acknowledged in his

conversation with Plaintiffs’ counsel, that his colleague and other assigned counsel from

main Justice would be back at work within the next 3 months, he could not say with any

certainty whether a decision on whether to prosecute would be forthcoming within that

time.

         Plaintiffs would reiterate the possibility of charges can linger forever. And as there

is no statute of limitations for criminal offenses in South Carolina and the Defendants’

actions are caught on video, there is no guarantee that any stay will resolve the

Defendant’s predicament of asserting their Fifth Amendment rights. The Plaintiffs should

not be made to wait any longer than they already have to get justice. It is fundamentally

unfair that Plaintiffs have to wait to move forward with his case while law enforcement

decides whether they are going to prosecute one of their own. There is no statute or case

law that asserts that a defendant’s rights in a civil or criminal matter outweigh those of the
     9:19-cv-02163-RMG        Date Filed 01/27/21     Entry Number 52       Page 4 of 5




Plaintiff. “The court certainly has an interest in managing its case load efficiently, just as

the parties have an interest in having this case litigated in an efficient manner.” Reeves

v. Town of Cottageville (D. S.C. 2013).      “A stay in this type of case is often relatively

indefinite, because there is no way to predict when the criminal investigation would end.

One court has concluded that this uncertainty weighs against a stay: "[I]t is unrealistic to

postpone indefinitely the pending action until criminal charges are brought or the statute

of limitations has run for all crimes conceivably committed by [the defendants]." Walsh

Securities v. Cristo Property Management, 7 F.Supp.2d 523 (D. N.J. 1998)

       Plaintiff do not need to remind the court that the public as a whole deserves these

cases to be efficiently adjudicated as current events have taught us that criminal

prosecutions have not been the avenue that most victims and the affected families have

achieved justice. They have only achieved justice in most cases through the civil process.

The Defendants are asking the court to deny Plaintiffs’ their right to an efficient avenue of

what may be the only measure of justice that they receive. Defendants are not prejudiced

by the fact that they may choose to assert their Fifth Amendment privilege, that is their

choice. However, that is no reason to stay this matter indefinitely or for any time at this

point in the litigation. Unlike in Reeves, this case does affect the public interest.

       This matter is distinguishable from Walsh Securities that has been relied on by

Defendants’ Counsel. In that matter there were several Defendants that had filed cross

complaints against each other. The court had to consider how that would affect their

disclosure of information and the fact that they may inadvertently reveal their defense

strategies to their co-Defendants. That is not the case here. Also, unlike Walsh where

there had been search warrants executed and other parts of the criminal process had
     9:19-cv-02163-RMG       Date Filed 01/27/21    Entry Number 52      Page 5 of 5




begun, there have been no search warrants served or executed. In this matter, the federal

agents have only begun their inquiry into possible charges.



CONCLUSION

       Multiple cases cite to the fact that a stay is an extraordinary remedy reserved for

only the most extraordinary of cases. In weighing the factors that have been indicated by

this court, this case is not one of those cases. As such, Defendants’ Motion to Stay should

be denied.




                                          s/_Arie D. Bax
                                          FEDERAL ID #: 10340
January 27, 2021                          The Bax Law Firm
                                          10 Sams Point Way Ste B-1 PMB 138
                                          Beaufort, SC 29907
                                          Phone: (843) 522-0980 Fax: (843) 379-3115
                                          ATTORNEY FOR THE PLAINTIFFS
